United States Court of Appeals
                     For the First Circuit

Nos. 18-1836
     18-1837

  IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
   FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
  REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS AND TRANSPORTATION
    AUTHORITY; THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
    PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO ELECTRIC
 POWER AUTHORITY (PREPA); THE FINANCIAL OVERSIGHT AND MANAGEMENT
   BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO
   SALES TAX FINANCING CORPORATION, a/k/a Cofina; THE FINANCIAL
         OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
     REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
           GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                            Debtors.


   ALTAIR GLOBAL CREDIT OPPORTUNITIES FUND (A), LLC; ANDALUSIAN
 GLOBAL DESIGNATED ACTIVITY COMPANY; GLENDON OPPORTUNITIES FUND,
  LP; MASON CAPITAL MASTER FUND LP; NOKOTA CAPITAL MASTER FUND,
L.P.; OAKTREE-FORREST MULTI-STRATEGY, L.L.C. (SERIES B); OAKTREE
     OPPORTUNITIES FUND IX, L.P.; OAKTREE OPPORTUNITIES FUND IX
    (PARALLEL 2), L.P.; OAKTREE VALUE OPPORTUNITIES FUND, L.P.;
                OCHER ROSE, L.L.C.; SV CREDIT, L.P.,

                      Movants, Appellants,

     PUERTO RICO AAA PORTFOLIO BOND FUND, INC.; PUERTO RICO AAA
  PORTFOLIO BOND FUND II, INC.; PUERTO RICO AAA PORTFOLIO TARGET
MATURITY FUND, INC.; PUERTO RICO FIXED INCOME FUND, INC.; PUERTO
  RICO FIXED INCOME FUND II, INC.; PUERTO RICO FIXED INCOME FUND
  III, INC.; PUERTO RICO FIXED INCOME FUND IV, INC.; PUERTO RICO
 FIXED INCOME FUND V, INC.; PUERTO RICO GNMA AND U.S. GOVERNMENT
  TARGET MATURITY FUND, INC.; PUERTO RICO INVESTORS BOND FUND I,
    INC.; PUERTO RICO INVESTORS TAX-FREE FUND, INC.; PUERTO RICO
INVESTORS TAX-FREE FUND II, INC.; PUERTO RICO INVESTORS TAX-FREE
   FUND III, INC.; PUERTO RICO INVESTORS TAX-FREE FUND IV, INC.;
      PUERTO RICO INVESTORS TAX-FREE FUND V, INC.; PUERTO RICO
 INVESTORS TAX-FREE FUND VI, INC.; PUERTO RICO MORTGAGE-BACKED &
   U.S. GOVERNMENT SECURITIES FUND, INC.; TAX-FREE PUERTO RICO
 FUND, INC.; TAX-FREE PUERTO RICO FUND II, INC.; TAX-FREE PUERTO
 RICO TARGET MATURITY FUND, INC.; UBS IRA SELECT GROWTH & INCOME
                        PUERTO RICO FUND,

                            Movants,

                               v.

THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
    REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
          GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                        Debtor, Appellee,

  AMERICAN FEDERATION OF STATE COUNTY AND MUNICIPAL EMPLOYEES;
 OFFICIAL COMMITTEE OF RETIRED EMPLOYEES OF THE COMMONWEALTH OF
                          PUERTO RICO,

                       Movants, Appellees.


No. 18-1841

  IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
   FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
  REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS AND TRANSPORTATION
    AUTHORITY; THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
    PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO ELECTRIC
 POWER AUTHORITY (PREPA); THE FINANCIAL OVERSIGHT AND MANAGEMENT
   BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO
   SALES TAX FINANCING CORPORATION, a/k/a Cofina; THE FINANCIAL
         OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
     REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
           GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                            Debtors.


    PUERTO RICO AAA PORTFOLIO BOND FUND, INC.; PUERTO RICO AAA
  PORTFOLIO BOND FUND II, INC.; PUERTO RICO AAA PORTFOLIO TARGET
MATURITY FUND, INC.; PUERTO RICO FIXED INCOME FUND, INC.; PUERTO
  RICO FIXED INCOME FUND II, INC.; PUERTO RICO FIXED INCOME FUND
  III, INC.; PUERTO RICO FIXED INCOME FUND IV, INC.; PUERTO RICO
 FIXED INCOME FUND V, INC.; PUERTO RICO GNMA AND U.S. GOVERNMENT
  TARGET MATURITY FUND, INC.; PUERTO RICO INVESTORS BOND FUND I,
   INC.; PUERTO RICO INVESTORS TAX-FREE FUND, INC.; PUERTO RICO
INVESTORS TAX-FREE FUND II, INC.; PUERTO RICO INVESTORS TAX-FREE
  FUND III, INC.; PUERTO RICO INVESTORS TAX-FREE FUND IV, INC.;
      PUERTO RICO INVESTORS TAX-FREE FUND V, INC.; PUERTO RICO
 INVESTORS TAX-FREE FUND VI, INC.; PUERTO RICO MORTGAGE-BACKED &
    U.S. GOVERNMENT SECURITIES FUND, INC.; TAX-FREE PUERTO RICO
 FUND, INC.; TAX-FREE PUERTO RICO FUND II, INC.; TAX-FREE PUERTO
                  RICO TARGET MATURITY FUND, INC.,

                      Movants, Appellants.

    ALTAIR GLOBAL CREDIT OPPORTUNITIES FUND (A), LLC; ANDALUSIAN
 GLOBAL DESIGNATED ACTIVITY COMPANY; GLENDON OPPORTUNITIES FUND,
   LP; MASON CAPITAL MASTER FUND LP; NOKOTA CAPITAL MASTER FUND,
 L.P.; OAKTREE OPPORTUNITIES FUND IX (PARALLEL 2), L.P.; OAKTREE
  OPPORTUNITIES FUND IX, L.P.; OAKTREE VALUE OPPORTUNITIES FUND,
  L.P.; OAKTREE-FORREST MULTI-STRATEGY, L.L.C. (SERIES B); OCHER
   ROSE, L.L.C.; SV CREDIT, L.P.; UBS IRA SELECT GROWTH & INCOME
                          PUERTO RICO FUND,

                            Movants,

                               v.

THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
    REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
          GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                        Debtor, Appellee,

  AMERICAN FEDERATION OF STATE COUNTY AND MUNICIPAL EMPLOYEES;
 OFFICIAL COMMITTEE OF RETIRED EMPLOYEES OF THE COMMONWEALTH OF
                          PUERTO RICO,

                       Movants, Appellees.


No. 18-1855

  IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
   FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
  REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS AND TRANSPORTATION
    AUTHORITY; THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
    PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO ELECTRIC
 POWER AUTHORITY (PREPA); THE FINANCIAL OVERSIGHT AND MANAGEMENT
   BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO
  SALES TAX FINANCING CORPORATION, a/k/a Cofina; THE FINANCIAL
        OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
    REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
          GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                            Debtors.


THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
    REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
          GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                      Plaintiff, Appellee,

 OFFICIAL COMMITTEE OF RETIRED EMPLOYEES OF THE COMMONWEALTH OF
                          PUERTO RICO,

                  Interested Party, Appellee,

                               v.

   ALTAIR GLOBAL CREDIT OPPORTUNITIES FUND (A), LLC; ANDALUSIAN
GLOBAL DESIGNATED ACTIVITY COMPANY; GLENDON OPPORTUNITIES FUND,
  LP; MASON CAPITAL MASTER FUND LP; NOKOTA CAPITAL MASTER FUND,
L.P.; OAKTREE OPPORTUNITIES FUND IX (PARALLEL 2), L.P.; OAKTREE
 OPPORTUNITIES FUND IX, L.P.; OAKTREE VALUE OPPORTUNITIES FUND,
 L.P.; OAKTREE-FORREST MULTI-STRATEGY, L.L.C. (SERIES B); OCHER
                  ROSE, L.L.C.; SV CREDIT, L.P.,

                    Defendants, Appellants,

  PUERTO RICO AAA PORTFOLIO BOND FUND II, INC.; PUERTO RICO AAA
    PORTFOLIO BOND FUND, INC.; PUERTO RICO AAA PORTFOLIO TARGET
   MATURITY FUND, INC.; PUERTO RICO FIXED INCOME FUND II, INC.;
PUERTO RICO FIXED INCOME FUND IV, INC.; PUERTO RICO FIXED INCOME
  FUND V, INC.; PUERTO RICO FIXED INCOME FUND III, INC.; PUERTO
       RICO FIXED INCOME FUND, INC.; PUERTO RICO GNMA AND U.S.
   GOVERNMENT TARGET MATURITY FUND, INC.; PUERTO RICO INVESTORS
BOND FUND I, INC.; PUERTO RICO INVESTORS TAX-FREE FUND II, INC.;
     PUERTO RICO INVESTORS TAX-FREE FUND III, INC.; PUERTO RICO
INVESTORS TAX-FREE FUND IV, INC.; PUERTO RICO INVESTORS TAX-FREE
    FUND V, INC.; PUERTO RICO INVESTORS TAX-FREE FUND VI, INC.;
PUERTO RICO INVESTORS TAX-FREE FUND, INC.; PUERTO RICO MORTGAGE-
 BACKED & U.S. GOVERNMENT SECURITIES FUND, INC.; TAX-FREE PUERTO
  RICO FUND II, INC.; TAX-FREE PUERTO RICO FUND, INC.; TAX-FREE
 PUERTO RICO TARGET MATURITY FUND, INC.; UBS IRA SELECT GROWTH &
                       INCOME PUERTO RICO FUND,
                          Defendants.


No. 18-1858

  IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
   FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
  REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS AND TRANSPORTATION
    AUTHORITY; THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
    PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO ELECTRIC
 POWER AUTHORITY (PREPA); THE FINANCIAL OVERSIGHT AND MANAGEMENT
   BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO
   SALES TAX FINANCING CORPORATION, a/k/a Cofina; THE FINANCIAL
         OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
     REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
           GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                            Debtors.


THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
    REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
          GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                      Plaintiff, Appellee,

 OFFICIAL COMMITTEE OF RETIRED EMPLOYEES OF THE COMMONWEALTH OF
                          PUERTO RICO,

                  Interested Party, Appellee,

                               v.

     PUERTO RICO AAA PORTFOLIO BOND FUND, INC.; PUERTO RICO AAA
  PORTFOLIO BOND FUND II, INC.; PUERTO RICO AAA PORTFOLIO TARGET
MATURITY FUND, INC.; PUERTO RICO FIXED INCOME FUND, INC.; PUERTO
  RICO FIXED INCOME FUND II, INC.; PUERTO RICO FIXED INCOME FUND
  III, INC.; PUERTO RICO FIXED INCOME FUND IV, INC.; PUERTO RICO
 FIXED INCOME FUND V, INC.; PUERTO RICO GNMA AND U.S. GOVERNMENT
  TARGET MATURITY FUND, INC.; PUERTO RICO INVESTORS BOND FUND I,
    INC.; PUERTO RICO INVESTORS TAX-FREE FUND, INC.; PUERTO RICO
INVESTORS TAX-FREE FUND II, INC.; PUERTO RICO INVESTORS TAX-FREE
   FUND III, INC.; PUERTO RICO INVESTORS TAX-FREE FUND IV, INC.;
      PUERTO RICO INVESTORS TAX-FREE FUND V, INC.; PUERTO RICO
 INVESTORS TAX-FREE FUND VI, INC.; PUERTO RICO MORTGAGE-BACKED &
   U.S. GOVERNMENT SECURITIES FUND, INC.; TAX-FREE PUERTO RICO
 FUND, INC.; TAX-FREE PUERTO RICO FUND II, INC.; TAX-FREE PUERTO
                 RICO TARGET MATURITY FUND, INC.,

                     Defendants, Appellants,

    ALTAIR GLOBAL CREDIT OPPORTUNITIES FUND (A), LLC; ANDALUSIAN
 GLOBAL DESIGNATED ACTIVITY COMPANY; GLENDON OPPORTUNITIES FUND,
   LP; MASON CAPITAL MASTER FUND LP; NOKOTA CAPITAL MASTER FUND,
 L.P.; OAKTREE OPPORTUNITIES FUND IX (PARALLEL 2), L.P.; OAKTREE
  OPPORTUNITIES FUND IX, L.P.; OAKTREE VALUE OPPORTUNITIES FUND,
  L.P.; OAKTREE-FORREST MULTI-STRATEGY, L.L.C. (SERIES B); OCHER
   ROSE, L.L.C.; SV CREDIT, L.P.; UBS IRA SELECT GROWTH & INCOME
                          PUERTO RICO FUND,

                           Defendants.


No. 18-1868

  IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
   FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
  REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS AND TRANSPORTATION
    AUTHORITY; THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
    PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO ELECTRIC
 POWER AUTHORITY (PREPA); THE FINANCIAL OVERSIGHT AND MANAGEMENT
   BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO
   SALES TAX FINANCING CORPORATION, a/k/a Cofina; THE FINANCIAL
         OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
     REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
           GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                            Debtors.


     PUERTO RICO AAA PORTFOLIO BOND FUND, INC.; PUERTO RICO AAA
  PORTFOLIO BOND FUND II, INC.; PUERTO RICO AAA PORTFOLIO TARGET
MATURITY FUND, INC.; PUERTO RICO FIXED INCOME FUND, INC.; PUERTO
  RICO FIXED INCOME FUND II, INC.; PUERTO RICO FIXED INCOME FUND
  III, INC.; PUERTO RICO FIXED INCOME FUND IV, INC.; PUERTO RICO
 FIXED INCOME FUND V, INC.; PUERTO RICO GNMA AND U.S. GOVERNMENT
  TARGET MATURITY FUND, INC.; PUERTO RICO INVESTORS BOND FUND I,
    INC.; PUERTO RICO INVESTORS TAX-FREE FUND, INC.; PUERTO RICO
INVESTORS TAX-FREE FUND II, INC.; PUERTO RICO INVESTORS TAX-FREE
   FUND III, INC.; PUERTO RICO INVESTORS TAX-FREE FUND IV, INC.;
      PUERTO RICO INVESTORS TAX-FREE FUND V, INC.; PUERTO RICO
INVESTORS TAX-FREE FUND VI, INC.; PUERTO RICO MORTGAGE-BACKED &
  U.S. GOVERNMENT SECURITIES FUND, INC.; TAX-FREE PUERTO RICO
FUND, INC.; TAX-FREE PUERTO RICO FUND II, INC.; TAX-FREE PUERTO
                RICO TARGET MATURITY FUND, INC.,

                      Movants, Appellants,

   ALTAIR GLOBAL CREDIT OPPORTUNITIES FUND (A), LLC; ANDALUSIAN
GLOBAL DESIGNATED ACTIVITY COMPANY; GLENDON OPPORTUNITIES FUND,
  LP; MASON CAPITAL MASTER FUND LP; NOKOTA CAPITAL MASTER FUND,
L.P.; OAKTREE OPPORTUNITIES FUND IX (PARALLEL 2), L.P.; OAKTREE
 OPPORTUNITIES FUND IX, L.P.; OAKTREE VALUE OPPORTUNITIES FUND,
 L.P.; OAKTREE-FORREST MULTI-STRATEGY, L.L.C. (SERIES B); OCHER
  ROSE, L.L.C.; SV CREDIT, L.P.; UBS IRA SELECT GROWTH & INCOME
                         PUERTO RICO FUND,

                            Movants,

                               v.

THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
    REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
          GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                       Debtor, Appellee,

  AMERICAN FEDERATION OF STATE COUNTY AND MUNICIPAL EMPLOYEES;
 OFFICIAL COMMITTEE OF RETIRED EMPLOYEES OF THE COMMONWEALTH OF
     PUERTO RICO; OFFICIAL COMMITTEE OF UNSECURED CREDITORS,

                      Movants, Appellees.


                          ERRATA SHEET

     The opinion of this Court, issued on January 30, 2019, is
amended as follows:

    On page 17, line 18, replace "P.R " with "P.R. ".

    On page 41, line 7, replace "2018" with "2014".

    On page 53, line 4, replace "Judgement" with "Judgment".